Citation Nr: 9907059	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-02 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to October 
1968.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in January 1999.  At that time, the case was 
remanded to provide the veteran an opportunity to present 
testimony in support of his claim before a member of the 
Board via video conference hearing.  

Prior to the Board's January 1999 remand, the veteran had 
perfected appeals as to five additional issues.  However, as 
discussed in greater detail in the January 1999 remand, by 
statement of November 1998, the veteran's representative 
relayed the veteran's desire to withdraw his appeals as to 
all issues except for the one reflected on the title page of 
this decision.  The Board therefore has no jurisdiction over 
these issues.

By letter signed by the veteran and received at the Board via 
facsimile in March 1999, the veteran raised an initial claim 
for a permanent rating of individual unemployability.  The RO 
has not yet addressed this claim and it has thus not been 
developed for appellate review.  The permanency issue is thus 
referred to the RO for appropriate action when the veteran's 
claims file has been returned to the RO.


FINDINGS OF FACT

Prior to the promulgation of a Board decision, the veteran 
withdrew his substantive appeal in writing.


CONCLUSION OF LAW

As the veteran has withdrawn his substantive appeal, the 
Board has no jurisdiction in this case.  38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. § 20.204 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the Board's Rules of Practice, a substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be accomplished 
by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.  Following a withdrawal of a substantive 
appeal, the Board has no jurisdiction over a claim.  
38 U.S.C.A. §§ 7104, 7105.

By letter signed by the veteran and received at the Board via 
facsimile in March 1999, the veteran indicated the following 
(in pertinent part):

I am satisfied with the grant for 
individual unemployability.  At this 
time, I request to withdraw all issues on 
appeal.  

Because the letter is in writing and is signed by the 
veteran, it satisfies the requirements for a formal 
withdrawal of the appeal.  Therefore the Board has no 
jurisdiction over this case.


ORDER

The appeal is dismissed.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


